Citation Nr: 0823923	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active military duty from January 1971 
to November 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

By a February 2008 Board remand, the RO was instructed to 
obtain a VA nexus opinion regarding the nature and etiology 
of the veteran's bilateral hearing loss, regardless of 
whether is was shown on service separation examination.  RO 
compliance with a remand is not discretionary and where the 
RO fails to comply with the terms of a remand, another remand 
for corrective action is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  

In a March 2008 VA audiological examination, the examiner 
opined that the veteran's current hearing loss was not due to 
active service because the veteran's service entrance and 
discharge examinations revealed normal hearing.  The Board 
finds that this opinion does not address whether the 
veteran's hearing loss was incurred in service, regardless of 
whether it was shown in service or on service separation.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if 
hearing loss as defined by 38 C.F.R. § 3.385 is not shown in 
service or at separation from service, service connection can 
be established if medical evidence shows that it is actually 
due to incidents during service).  If the record shows (a) 
acoustic trauma due to significant noise exposure in service 
and audiometric test results reflecting an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, VA must 
consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

In this case, as in Hensley, comparison of the audiology 
reports from the veteran's entrance examination and his 
separation examination shows an upward shift in tested 
thresholds in both ears.  Under these circumstances, as a 
decrease in the veteran's hearing acuity was shown inservice, 
a current hearing loss is shown to be due to noise exposure, 
and the veteran was exposed to noise inservice, the veteran 
should be provided with an addendum from the March 2008 
examination or a new VA audiological examination to determine 
the etiology of his bilateral hearing loss.

Accordingly, the case is remanded for the following action:

1.	The RO must obtain an additional 
opinion from the VA examiner who 
conducted the March 2008 VA 
audiological examination.  The examiner 
must review the entire claims file, the 
March 2008 VA audiological examination, 
and a copy of this Remand.  After a 
review of the examination findings and 
the entire evidence of record, the 
examiner must render an opinion, in 
light of the service and post service 
evidence of record, as to whether any 
current hearing loss is related to the 
veteran's period of military service, 
or to any incident therein, to include 
as due to noise exposure.  The 
veteran's military occupational 
specialty, the objective medical 
findings in the service medical 
records, the previous VA audiological 
evaluations currently of record, the 
veteran's history of inservice and 
postservice noise exposure, and any 
other pertinent clinical findings of 
record, must be taken into account.  
Prior to forming an opinion, the 
examiner must consider the holding in 
Hensley, as noted in the discussion 
above.  The examiner must specifically 
address the question of whether any 
degree of hearing loss began as a 
result of any inservice noise exposure.  
A complete rationale for all opinions 
must be provided.  If the examiner 
cannot provide the above requested 
opinion without resort to speculation, 
it must be so stated.  The report 
prepared must be typed.  The examiner 
must support any opinion with citation 
to evidence in the record and not 
merely cite conclusions reached in the 
prior VA opinion.  If an opinion cannot 
be provided without resort to 
speculation, it must be noted in the 
report.  The rationale for any opinions 
expressed must be provided.  The report 
must be typed.

2.	If the examiner who conducted the March 
2008 VA audiological examination is 
unavailable to render an opinion, the 
RO must provide the veteran with an 
appropriate VA examination to determine 
the etiology of any hearing loss found.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  Specifically, 
the findings of puretone decibel loss 
at 500, 1000, 2000, 3000, and 4000 
Hertz, must be numerically reported, 
and speech recognition percentage 
results derived using the Maryland CNC 
word list.  The examiner must review 
the entire claims file, the March 2008 
VA audiological examination, and a copy 
of this Remand.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion, in light of the 
service and post service evidence of 
record, as to whether any current 
hearing loss is related to the 
veteran's period of military service, 
or to any incident therein, to include 
as due to noise exposure.  The 
veteran's military occupational 
specialty, the objective medical 
findings in the service medical 
records, the previous VA audiological 
evaluations currently of record, the 
veteran's history of inservice and 
postservice noise exposure, and any 
other pertinent clinical findings of 
record, must be taken into account.  
Prior to forming an opinion, the 
examiner must consider the holding in 
Hensley, as noted in the discussion 
above.  The examiner must specifically 
address the question of whether any 
degree of hearing loss began as a 
result of any inservice noise exposure.  
A complete rationale for all opinions 
must be provided.  If the examiner 
cannot provide the above requested 
opinion without resort to speculation, 
it must be so stated.  The report 
prepared must be typed.  

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	The opinion or examination report must 
be reviewed to ensure that it is in 
complete compliance with the directives 
of this remand.  If the opinion or 
report is deficient in any manner, the 
RO must implement corrective 
procedures.

5.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

